Judgment and order affirmed, with costs. Memorandum: The responsibility for this head-on collision was clearly a question of fact for the jury, and the verdict exonerating the defendant is fully supported, particularly by the evidence of the defendant himself and of the witnesses Bristol and Christensen. We have examined the exceptions to the reception of evidence and find no reversible error; nor do we find error in any of the rulings on request to charge in view of the main charge and the rulings on other requests. All concur. (The judgment is for defendant in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.